UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811- 4906 Dreyfus State Municipal Bond Funds (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 07/31/09 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus State Municipal Bond Funds, Dreyfus Connecticut Fund July 31, 2009 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments98.8% Rate (%) Date Amount ($) Value ($) Connecticut74.5% Connecticut, Clean Water Fund Revenue (Prerefunded) 5.13 9/1/09 3,050,000 a 3,092,761 Connecticut, General Airport Revenue (Bradley International Airport) (Insured; National Public Finance Guarantee Corp.) 5.25 10/1/13 5,530,000 5,695,458 Connecticut, General Airport Revenue (Bradley International Airport) (Insured; National Public Finance Guarantee Corp.) 5.25 10/1/16 4,470,000 4,506,118 Connecticut, General Airport Revenue (Bradley International Airport) (Insured; National Public Finance Guarantee Corp.) 5.25 10/1/17 2,275,000 2,278,913 Connecticut, GO 5.25 12/15/10 2,550,000 2,711,491 Connecticut, GO 5.00 12/15/22 4,855,000 5,299,038 Connecticut, GO 5.00 4/15/24 2,500,000 2,732,875 Connecticut, GO 5.00 11/1/27 2,000,000 2,156,460 Connecticut, GO 5.00 11/1/28 3,000,000 3,210,690 Connecticut, GO (Insured; FSA) 5.00 10/15/21 3,500,000 3,767,575 Connecticut, GO (Prerefunded) 5.13 11/15/11 1,500,000 a 1,650,255 Connecticut, Special Tax Obligation (Transportation Infrastructure Purposes) 7.13 6/1/10 1,225,000 1,277,307 Connecticut, Special Tax Obligation (Transportation Infrastructure Purposes) (Insured; AMBAC) 5.25 7/1/19 3,395,000 3,889,074 Connecticut, Special Tax Obligation (Transportation Infrastructure Purposes) (Insured; FSA) 5.50 11/1/12 4,180,000 4,772,599 Connecticut, Special Tax Obligation (Transportation Infrastructure Purposes) (Insured; FSA) 5.38 7/1/20 2,000,000 2,142,360 Connecticut Development Authority, Airport Facility Revenue (Learjet Inc. Project) 7.95 4/1/26 2,300,000 2,323,414 Connecticut Development Authority, First Mortgage Gross Revenue (Church Homes Inc., Congregational Avery Heights Project) 5.70 4/1/12 1,265,000 1,250,921 Connecticut Development Authority, First Mortgage Gross Revenue (Church Homes Inc., Congregational Avery Heights Project) 5.80 4/1/21 3,000,000 2,692,650 Connecticut Development Authority, First Mortgage Gross Revenue (The Elim Park Baptist Home, Inc. Project) 5.38 12/1/11 1,765,000 1,771,689 Connecticut Development Authority, First Mortgage Gross Revenue (The Elim Park Baptist Home, Inc. Project) 5.38 12/1/18 2,300,000 2,176,191 Connecticut Development Authority, First Mortgage Gross Revenue (The Elim Park Baptist Home, Inc. Project) 5.75 12/1/23 1,000,000 878,470 Connecticut Development Authority, PCR (Connecticut Light and Power Company Project) 5.85 9/1/28 6,200,000 6,214,632 Connecticut Development Authority, PCR (Connecticut Light and Power Company Project) 5.95 9/1/28 4,445,000 4,314,139 Connecticut Development Authority, PCR (The United Illuminating Company Project) 5.75 2/1/12 1,250,000 1,251,425 Connecticut Development Authority, Revenue (Duncaster Project) (Insured; Radian) 5.50 8/1/11 2,405,000 2,471,667 Connecticut Development Authority, Solid Waste Disposal Facility Revenue (PSEG Power LLC Project) 5.75 11/1/37 7,000,000 6,307,490 Connecticut Development Authority, Water Facilities Revenue (Aquarion Water Company of Connecticut Project) (Insured; XLCA) 5.10 9/1/37 6,250,000 4,743,312 Connecticut Development Authority, Water Facilities Revenue (Bridgeport Hydraulic Company Project) (Insured; AMBAC) 6.15 4/1/35 2,750,000 2,440,158 Connecticut Health and Educational Facilities Authority, Revenue (Danbury Hospital Issue) (Insured; AMBAC) 5.75 7/1/29 3,000,000 2,673,810 Connecticut Health and Educational Facilities Authority, Revenue (Eastern Connecticut Health Network Issue) (Insured; Radian) 5.13 7/1/30 500,000 394,575 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/25 1,340,000 1,383,738 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/27 1,420,000 1,447,576 Connecticut Health and Educational Facilities Authority, Revenue (Fairfield University Issue) 5.00 7/1/34 4,000,000 3,888,800 Connecticut Health and Educational Facilities Authority, Revenue (Greenwich Academy Issue) (Insured; FSA) 5.25 3/1/32 10,880,000 12,261,978 Connecticut Health and Educational Facilities Authority, Revenue (Griffin Hospital Issue) (Insured; Radian) 5.00 7/1/23 1,280,000 1,037,389 Connecticut Health and Educational Facilities Authority, Revenue (Hospital for Special Care Issue) (Insured; Radian) 5.25 7/1/32 3,500,000 2,700,565 Connecticut Health and Educational Facilities Authority, Revenue (Loomis Chaffee School Issue) (Insured; AMBAC) 5.25 7/1/28 1,760,000 1,941,104 Connecticut Health and Educational Facilities Authority, Revenue (Loomis Chaffee School Issue) (Prerefunded) 5.25 7/1/11 3,000,000 a 3,287,490 Connecticut Health and Educational Facilities Authority, Revenue (Loomis Chaffee School Issue) (Prerefunded) 5.50 7/1/11 2,150,000 a 2,366,247 Connecticut Health and Educational Facilities Authority, Revenue (Quinnipiac University Issue) (Insured; National Public Finance Guarantee Corp.) 5.75 7/1/33 5,000,000 5,263,200 Connecticut Health and Educational Facilities Authority, Revenue (Quinnipiac University Issue) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/37 2,000,000 1,964,460 Connecticut Health and Educational Facilities Authority, Revenue (Salisbury School Issue) (Insured; Assured Guaranty) 5.00 7/1/33 5,000,000 5,035,550 Connecticut Health and Educational Facilities Authority, Revenue (The William W. Backus Hospital Issue) (Insured; FSA) 5.25 7/1/23 2,000,000 2,094,880 Connecticut Health and Educational Facilities Authority, Revenue (Trinity College Issue) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/22 1,000,000 1,001,680 Connecticut Health and Educational Facilities Authority, Revenue (University of Hartford Issue) (Insured; Radian) 5.00 7/1/17 1,220,000 1,198,845 Connecticut Health and Educational Facilities Authority, Revenue (University of Hartford Issue) (Insured; Radian) 5.50 7/1/22 1,750,000 1,724,502 Connecticut Health and Educational Facilities Authority, Revenue (University of Hartford Issue) (Insured; Radian) 5.63 7/1/26 4,000,000 3,821,280 Connecticut Health and Educational Facilities Authority, Revenue (University of Hartford Issue) (Insured; Radian) 5.25 7/1/36 5,070,000 4,337,334 Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) 5.13 7/1/27 5,400,000 5,405,076 Connecticut Health and Educational Facilities Authority, Revenue (Yale University Issue) 5.00 7/1/42 5,000,000 5,084,550 Connecticut Health and Educational Facilities Authority, Revenue (Yale-New Haven Hospital Issue) (Insured; AMBAC) 5.00 7/1/31 2,500,000 2,335,775 Connecticut Higher Education Supplemental Loan Authority, Revenue (Family Education Loan Program) (Insured; AMBAC) 5.63 11/15/11 330,000 338,392 Connecticut Higher Education Supplemental Loan Authority, Senior Revenue (Connecticut Family Education Loan Program) (Insured; National Public Finance Guarantee Corp.) 4.50 11/15/20 1,740,000 1,574,248 Connecticut Higher Education Supplemental Loan Authority, Senior Revenue (Connecticut Family Education Loan Program) (Insured; National Public Finance Guarantee Corp.) 4.80 11/15/22 3,405,000 3,128,105 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 4.45 5/15/14 1,000,000 1,012,020 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 5.00 11/15/21 3,190,000 3,208,566 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 5.05 11/15/21 4,925,000 4,947,556 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 5.10 11/15/27 5,000,000 5,039,950 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 5.45 11/15/29 5,805,000 5,807,612 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 5.00 11/15/35 2,475,000 2,161,244 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 5.15 11/15/36 5,000,000 4,778,900 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 5.15 5/15/38 5,790,000 5,530,492 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) 6.00 11/15/38 5,900,000 6,190,516 Connecticut Housing Finance Authority, Revenue (Housing Mortgage Finance Program) (Insured; AMBAC) 5.10 11/15/33 2,500,000 2,363,450 Connecticut Resources Recovery Authority, Mid-Connecticut System Subordinated Revenue (Prerefunded) 5.50 11/15/10 1,000,000 a 1,061,280 Connecticut Resources Recovery Authority, RRR (American Ref-Fuel Company of Southeastern Connecticut Project) 5.50 11/15/15 1,000,000 908,740 Connecticut Resources Recovery Authority, RRR (American Ref-Fuel Company of Southeastern Connecticut Project) 5.50 11/15/15 3,250,000 2,953,405 Eastern Connecticut Resource Recovery Authority, Solid Waste Revenue (Wheelabrator Lisbon Project) 5.50 1/1/14 3,870,000 3,809,628 Eastern Connecticut Resource Recovery Authority, Solid Waste Revenue (Wheelabrator Lisbon Project) 5.50 1/1/20 7,000,000 6,676,670 Fairfield, GO 5.50 4/1/11 2,030,000 2,192,928 Greater New Haven Water Pollution Control Authority, Regional Wastewater System Revenue (Insured; FSA) 5.00 11/15/37 1,800,000 1,773,054 Greater New Haven Water Pollution Control Authority, Regional Wastewater System Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/15/30 5,000,000 4,960,800 Greater New Haven Water Pollution Control Authority, Regional Wastewater System Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 8/15/35 2,000,000 1,918,460 Greenwich Housing Authority, MFHR (Greenwich Close Apartments) 6.25 9/1/17 4,490,000 4,575,310 Hamden, GO (Insured; National Public Finance Guarantee Corp.) 5.25 8/15/14 5,000 5,850 Hartford, Parking System Revenue (Prerefunded) 6.40 7/1/10 1,000,000 a 1,054,130 Hartford, Parking System Revenue (Prerefunded) 6.50 7/1/10 1,500,000 a 1,582,560 Meriden, GO (Insured; National Public Finance Guarantee Corp.) 5.00 8/1/16 2,090,000 2,451,152 New Britain, GO (Insured; Assured Guaranty) 5.00 4/1/24 4,500,000 5,035,320 New Haven, GO (Insured; Assured Guaranty) 5.00 3/1/29 1,000,000 1,019,030 South Central Connecticut Regional Water Authority, Water System Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/31 2,000,000 2,051,660 Sprague, EIR (International Paper Company Project) 5.70 10/1/21 1,350,000 1,168,317 Stamford, GO 6.60 1/15/10 2,750,000 2,827,633 University of Connecticut, GO 5.00 2/15/25 1,000,000 1,084,340 University of Connecticut, GO 5.00 2/15/27 1,000,000 1,067,190 University of Connecticut, GO 5.00 2/15/28 1,000,000 1,058,300 University of Connecticut, GO (Insured; FGIC) (Prerefunded) 5.75 3/1/10 1,850,000 a 1,927,275 University of Connecticut, GO (Insured; FGIC) (Prerefunded) 5.75 3/1/10 1,770,000 a 1,843,933 University of Connecticut, GO (Insured; FGIC) (Prerefunded) 5.75 3/1/10 2,500,000 a 2,604,425 University of Connecticut, GO (Insured; FSA) 5.00 2/15/24 1,225,000 1,299,541 University of Connecticut, Special Obligation Student Fee Revenue (Insured; FGIC) (Prerefunded) 5.75 11/15/10 2,500,000 a 2,692,425 University of Connecticut, Special Obligation Student Fee Revenue (Insured; FGIC) (Prerefunded) 6.00 11/15/10 2,425,000 a 2,619,412 University of Connecticut, Special Obligation Student Fee Revenue (Insured; FGIC) (Prerefunded) 6.00 11/15/10 2,000,000 a 2,160,340 U.S. Related24.3% Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.50 5/15/39 3,000,000 2,152,710 Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 0.00 5/15/50 12,000,000 b 266,040 Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.75 7/1/10 1,500,000 a 1,570,860 Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.75 7/1/10 1,300,000 a 1,361,412 Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.75 7/1/10 4,000,000 a 4,188,960 Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6.00 7/1/10 5,000,000 a 5,247,600 Government of Guam, LOR (Section 30) 5.63 12/1/29 1,000,000 979,170 Guam Economic Development Authority, Tobacco Settlement Asset-Backed Bonds 5.20 5/15/12 795,000 879,516 Guam Economic Development Authority, Tobacco Settlement Asset-Backed Bonds 5.45 5/15/16 1,445,000 1,710,389 Guam Economic Development Authority, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.00 5/15/11 55,000 a 58,900 Guam Waterworks Authority, Water and Wastewater System Revenue 5.50 7/1/16 750,000 709,298 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 6.00 7/1/38 6,000,000 5,854,920 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/25 1,500,000 1,354,230 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/38 2,000,000 1,930,780 Puerto Rico Commonwealth, Public Improvement GO (Insured; FGIC) 5.50 7/1/16 3,270,000 3,315,813 Puerto Rico Commonwealth, Public Improvement GO (Insured; FSA) 5.25 7/1/12 2,600,000 2,778,672 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/13 8,000,000 8,354,080 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/14 4,925,000 5,080,630 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 5.65 7/1/15 3,000,000 3,149,550 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 6.00 7/1/15 2,000,000 2,135,500 Puerto Rico Electric Power Authority, Power Revenue (Insured; FSA) (Prerefunded) 5.25 7/1/10 8,000,000 a 8,435,520 Puerto Rico Highways and Transportation Authority, Highway Revenue (Prerefunded) 5.50 7/1/16 5,000,000 a 6,072,850 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/13 4,590,000 4,793,153 Puerto Rico Highways and Transportation Authority, Transportation Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/33 7,750,000 6,917,340 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 0.00 7/1/35 5,500,000 b 730,730 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 3,450,000 3,480,981 Virgin Islands Public Finance Authority, Revenue, Virgin Islands Gross Receipts Taxes Loan Note 5.63 10/1/10 345,000 352,652 Virgin Islands Public Finance Authority, Revenue, Virgin Islands Gross Receipts Taxes Loan Note 6.38 10/1/19 5,000,000 5,051,700 Total Long-Term Municipal Investments (cost $364,077,300) Short-Term Municipal Coupon Maturity Principal Investment.1% Rate (%) Date Amount ($) Value ($) Connecticut; Connecticut Health and Educational Facilities Authority, Revenue (Wesleyan University Issue) (Liquidity Facility; Bank of America) (cost $200,000) 0.43 8/1/09 200,000 c Total Investments (cost $364,277,300) 98.9% Cash and Receivables (Net) 1.1% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Variable rate demand note - rate shown is the interest rate in effect at July 31, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At July 31, 2009, the aggregate cost of investment securities for income tax purposes was $364,277,300. Net unrealized depreciation on investments was $2,029,649 of which $11,648,824 related to appreciated investment securities and $13,678,473 related to depreciated investment securities. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2009 in valuing the fund's investments: Level 3 - Level 1 - Significant Quoted Level 2 - Other Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds - 362,247,651 - Other Financial Instruments+ - - - Liabilities ($) Other Financial Instruments+ -  Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation), or in the case of options, market value at period end. Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fund adopted Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. Since the fund held no derivatives during the period, FAS 161 disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus State Municipal Bond Funds, Dreyfus Maryland Fund July 31, 2009 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments96.8% Rate (%) Date Amount ($) Value ($) Maryland90.4% Anne Arundel County, EDR (Anne Arundel Community College Project) 5.00 9/1/17 2,255,000 2,359,835 Baltimore, Port Facilities Revenue (Consolidated Coal Sales Company Project) 6.50 12/1/10 4,090,000 4,108,609 Baltimore, Project Revenue (Wastewater Projects) (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/22 630,000 665,771 Baltimore, Subordinate Project Revenue (Water Projects) 5.75 7/1/39 750,000 768,465 Frederick County, Educational Facilities Revenue (Mount Saint Mary's University) 4.50 9/1/25 3,000,000 2,357,340 Gaithersburg, Hospital Facilities Improvement Revenue (Shady Grove Adventist Hospital) (Insured; FSA) 6.50 9/1/12 7,300,000 7,908,309 Harford County, MFHR (Affinity Old Post Apartments Projects) (Collateralized; GMNA) 5.00 11/20/25 1,460,000 1,414,010 Howard County, COP 8.15 2/15/20 605,000 853,788 Howard County, GO (Metropolitan District Project) 5.25 8/15/19 1,545,000 1,630,825 Hyattsville, Special Obligation Revenue (University Town Center Project) 5.75 7/1/34 3,000,000 1,964,190 Maryland, GO (State and Local Facilities Loan) 5.00 8/1/16 5,000,000 5,526,800 Maryland Community Development Administration, Department of Housing and Community Development (Single Family Program) 4.95 4/1/15 4,185,000 4,270,207 Maryland Community Development Administration, Department of Housing and Community Development, Housing Revenue 5.95 7/1/23 1,050,000 1,050,388 Maryland Community Development Administration, Department of Housing and Community Development, Housing Revenue (Collateralized; GNMA) 5.05 7/1/47 2,550,000 2,211,029 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue 5.38 9/1/22 2,080,000 2,089,110 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue 4.80 9/1/32 3,000,000 2,714,820 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue 4.85 9/1/37 2,970,000 2,634,984 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue 4.95 9/1/38 1,245,000 1,136,063 Maryland Community Development Administration, Department of Housing and Community Development, Residential Revenue 4.85 9/1/47 4,175,000 3,631,206 Maryland Economic Development Corporation, LR (Maryland Aviation Administration Facilities) (Insured; FSA) 5.50 6/1/16 3,120,000 3,272,162 Maryland Economic Development Corporation, LR (Maryland Aviation Administration Facilities) (Insured; FSA) 5.50 6/1/18 2,535,000 2,611,836 Maryland Economic Development Corporation, LR (Maryland Aviation Administration Facilities) (Insured; FSA) 5.38 6/1/19 9,530,000 9,722,125 Maryland Economic Development Corporation, LR (Montgomery County Wayne Avenue Parking Garage Project) 5.25 9/15/16 2,940,000 3,230,002 Maryland Economic Development Corporation, PCR (Potomac Electric Project) 6.20 9/1/22 2,500,000 2,724,100 Maryland Economic Development Corporation, Senior Student Housing Revenue (Frostburg State University Project) 6.00 10/1/24 5,000,000 3,820,350 Maryland Economic Development Corporation, Senior Student Housing Revenue (Morgan State University Project) 6.00 7/1/22 2,950,000 2,349,675 Maryland Economic Development Corporation, Senior Student Housing Revenue (Towson University Project) 5.00 7/1/39 1,000,000 751,200 Maryland Economic Development Corporation, Student Housing Revenue (University of Maryland, College Park Projects) 5.75 6/1/33 1,000,000 955,020 Maryland Economic Development Corporation, Student Housing Revenue (University Village at Sheppard Pratt) (Insured; ACA) 5.88 7/1/21 1,750,000 1,350,248 Maryland Economic Development Corporation, Student Housing Revenue (University Village at Sheppard Pratt) (Insured; ACA) 6.00 7/1/33 1,750,000 1,185,380 Maryland Health and Higher Educational Facilities Authority, Revenue (Anne Arundel Health System Issue) 6.75 7/1/39 2,500,000 2,782,800 Maryland Health and Higher Educational Facilities Authority, Revenue (Peninsula Regional Medical Center Issue) 5.00 7/1/36 3,350,000 3,201,997 Maryland Health and Higher Educational Facilities Authority, Revenue (University of Maryland Medical System Issue) (Insured; National Public Finance Guarantee Corp.) 7.00 7/1/22 4,560,000 5,279,522 Maryland Health and Higher Educational Facilities Authority, Revenue (University of Maryland Medical System Issue) (Prerefunded) 6.00 7/1/12 2,000,000 a 2,275,860 Maryland Health and Higher Educational Facilities Authority, Revenue (University of Maryland Medical System Issue) (Prerefunded) 6.00 7/1/12 3,000,000 a 3,413,790 Maryland Health and Higher Educational Facilities Authority, Revenue (Upper Chesapeake Hospitals Issue) 6.00 1/1/38 3,005,000 2,913,287 Maryland Health and Higher Educational Facilities Authority, Revenue (Washington Christian Academy Issue) 5.25 7/1/18 500,000 337,550 Maryland Health and Higher Educational Facilities Authority, Revenue (Washington Christian Academy Issue) 5.50 7/1/38 3,540,000 1,777,682 Maryland Health and Higher Educational Facilities Authority, Revenue (Washington County Hospital Issue) 5.75 1/1/38 2,500,000 2,191,300 Maryland Industrial Development Financing Authority, EDR (Medical Waste Associates Limited Partnership Facility) 8.75 11/15/10 630,000 558,892 Maryland Industrial Development Financing Authority, EDR (Our Lady of Good Counsel High School Facility) 6.00 5/1/35 1,600,000 1,194,224 Montgomery County, Consolidated Public Improvement GO 5.25 10/1/15 2,000,000 2,178,620 Montgomery County, Special Obligation Revenue (West Germantown Development District) (Insured; Radian) 5.38 7/1/20 500,000 462,370 Montgomery County, Special Obligation Revenue (West Germantown Development District) (Insured; Radian) 5.50 7/1/27 2,975,000 2,602,768 Montgomery County Housing Opportunities Commission, SFMR 0.00 7/1/28 41,025,000 b 14,313,212 Montgomery County Housing Opportunities Commission, SFMR 0.00 7/1/33 3,060,000 b 717,050 Montgomery County Housing Opportunities Commission, SFMR 5.00 7/1/36 1,940,000 1,812,212 Northeast Waste Disposal Authority, RRR (Hartford County Resource Recovery Facility) (Insured; AMBAC) 5.25 3/15/13 1,400,000 1,429,722 Northeast Waste Disposal Authority, RRR (Hartford County Resource Recovery Facility) (Insured; AMBAC) 5.25 3/15/14 1,220,000 1,237,641 Northeast Waste Disposal Authority, Solid Waste Revenue (Montgomery County Solid Waste Disposal System) (Insured; AMBAC) 5.50 4/1/15 7,000,000 7,400,890 Northeast Waste Disposal Authority, Solid Waste Revenue (Montgomery County Solid Waste Disposal System) (Insured; AMBAC) 5.50 4/1/16 8,000,000 8,366,160 Prince Georges County, Special Obligation Revenue (National Harbor Project) 5.20 7/1/34 4,000,000 2,832,640 Washington Metropolitan Area Transit Authority, Gross Transit Revenue 5.25 7/1/29 1,750,000 1,805,913 Washington Suburban Sanitary District, General Construction Revenue 5.00 6/1/15 2,500,000 2,682,525 U.S. Related6.4% Guam Waterworks Authority, Water and Wastewater System Revenue 6.00 7/1/25 1,000,000 930,670 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 6.00 7/1/44 1,000,000 970,120 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue (Insured; Assured Guaranty) 5.00 7/1/28 2,000,000 1,961,560 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/26 2,000,000 1,798,660 Puerto Rico Commonwealth, Public Improvement GO 5.00 7/1/28 1,830,000 1,585,457 Puerto Rico Commonwealth, Public Improvement GO 6.00 7/1/38 1,000,000 965,390 Puerto Rico Commonwealth, Public Improvement GO (Insured; FSA) 5.13 7/1/30 100,000 99,311 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue 5.00 7/1/25 1,250,000 1,100,700 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 1,500,000 1,513,470 Total Long-Term Municipal Investments (cost $172,031,966) Short-Term Municipal Coupon Maturity Principal Investment.3% Rate (%) Date Amount ($) Value ($) Maryland; Westminster, EDR (Carroll Lutheran Village, Inc.) (LOC; Citizens Bank of Pennslyvania) (cost $500,000) 1.50 8/1/09 500,000 c Total Investments ( cost $172,531,966) 97.1% Cash and Receivables (Net) 2.9% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Variable rate demand note - rate shown is the interest rate in effect at July 31, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At July 31, 2009, the aggregate cost of investment securities for income tax purposes was $172,531,966. Net unrealized depreciation on investments was $6,070,154 of which $4,752,528 related to appreciated investment securities and $10,822,682 related to depreciated investment securities. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2009 in valuing the fund's investments: Level 3 - Level 1 - Significant Quoted Level 2 - Other Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds - 166,461,812 - Other Financial Instruments+ - Liabilities ($) Other Financial Instruments+ -  Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation), or in the case of options, market value at period end. Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fund adopted Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. Since the fund held no derivatives during the period, FAS 161 disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus State Municipal Bond Funds, Dreyfus Massachusetts Fund July 31, 2009 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments96.4% Rate (%) Date Amount ($) Value ($) Massachusetts86.4% Bellingham, GO (Insured; AMBAC) 5.00 3/1/17 1,945,000 2,068,002 Bellingham, GO (Insured; AMBAC) 5.00 3/1/18 2,040,000 2,143,489 Bellingham, GO (Insured; AMBAC) 5.00 3/1/19 2,140,000 2,248,562 Bellingham, GO (Insured; AMBAC) 5.00 3/1/20 2,245,000 2,358,889 Boston, Convention Center Loan, Special Obligation Bonds (Insured; AMBAC) 5.00 5/1/16 1,750,000 1,882,440 Boston Housing Authority, Capital Program Revenue (Insured; FSA) 5.00 4/1/24 1,900,000 2,008,661 Boston Industrial Development Financing Authority, Sewage Facility Revenue (Harbor Electric Energy Company Project) 7.38 5/15/15 1,305,000 1,308,876 Boston Water and Sewer Commission, Revenue 5.00 11/1/20 2,000,000 2,143,220 Brookline, GO 5.25 4/1/20 3,860,000 3,950,131 Holliston, GO (Insured; National Public Finance Guarantee Corp.) 5.25 4/1/20 1,655,000 1,773,879 Holyoke, Gas and Electric Department Revenue (Insured; National Public Finance Guarantee Corp.) 5.38 12/1/15 1,245,000 1,295,883 Hopkinton, GO 5.00 9/1/17 1,735,000 1,868,907 Hopkinton, GO 5.00 9/1/18 1,735,000 1,845,537 Hopkinton, GO 5.00 9/1/19 1,735,000 1,845,537 Hopkinton, GO 5.00 9/1/20 1,735,000 1,845,537 Marblehead, GO 5.00 8/15/23 1,835,000 1,954,220 Marblehead, GO 5.00 8/15/24 1,925,000 2,039,788 Massachusetts, GO 5.25 8/1/22 2,650,000 3,081,287 Massachusetts, GO 1.23 11/1/25 5,000,000 a 3,475,000 Massachusetts, GO (Insured; AMBAC) 6.00 8/1/10 1,500,000 1,581,465 Massachusetts, GO (Insured; FSA) 5.25 9/1/23 1,000,000 1,159,350 Massachusetts Bay Transportation Authority (General Transportation Systems) 6.20 3/1/16 2,055,000 2,369,785 Massachusetts Bay Transportation Authority (General Transportation Systems) 7.00 3/1/21 1,000,000 1,224,730 Massachusetts Bay Transportation Authority, Assessment Revenue 5.00 7/1/21 2,400,000 2,584,848 Massachusetts Bay Transportation Authority, Assessment Revenue 5.25 7/1/34 2,500,000 2,612,075 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue 5.00 7/1/21 1,000,000 1,147,210 Massachusetts Bay Transportation Authority, Senior Sales Tax Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/27 3,000,000 3,508,260 Massachusetts College Building Authority, Project Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 5/1/26 5,385,000 b 2,513,933 Massachusetts Development Finance Agency, Higher Education Revenue (Emerson College Issue) 5.00 1/1/22 1,000,000 985,420 Massachusetts Development Finance Agency, Revenue (Assumption College Issue) (Insured; Radian) 6.00 3/1/30 1,905,000 1,787,366 Massachusetts Development Finance Agency, Revenue (Landmark School Issue) (Insured; Radian) 5.25 6/1/29 1,100,000 848,837 Massachusetts Development Finance Agency, Revenue (Massachusetts College of Pharmacy and Allied Health Sciences Issue) (Prerefunded) 6.75 1/1/10 2,000,000 c 2,073,520 Massachusetts Development Finance Agency, Revenue (Mount Holyoke College Issue) 5.25 7/1/31 4,000,000 4,031,680 Massachusetts Development Finance Agency, Revenue (Neville Communities Home, Inc. Project) (Collateralized; GNMA) 5.75 6/20/22 600,000 647,430 Massachusetts Development Finance Agency, Revenue (Neville Communities Home, Inc. Project) (Collateralized; GNMA) 6.00 6/20/44 1,500,000 1,548,525 Massachusetts Development Finance Agency, Revenue (Wheelock College Issue) 5.25 10/1/37 2,500,000 2,024,500 Massachusetts Development Finance Agency, RRR (Ogden Haverhill Project) 5.50 12/1/19 1,200,000 1,017,480 Massachusetts Development Finance Agency, RRR (SEMASS System) (Insured; National Public Finance Guarantee Corp.) 5.63 1/1/14 2,000,000 2,026,200 Massachusetts Development Finance Agency, SWDR (Dominion Energy Brayton Point Issue) 5.00 2/1/36 2,000,000 1,664,820 Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; AMBAC) 5.70 7/1/11 125,000 125,220 Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; AMBAC) 5.00 1/1/13 1,440,000 1,453,176 Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; AMBAC) 5.85 7/1/14 95,000 95,094 Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; AMBAC) 4.70 1/1/27 10,000,000 8,445,700 Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; Assured Guaranty) 6.13 1/1/22 2,500,000 2,564,900 Massachusetts Educational Financing Authority, Education Loan Revenue (Insured; National Public Finance Guarantee Corp.) 5.13 12/1/14 360,000 360,198 Massachusetts Health and Educational Facilities Authority, Healthcare System Revenue (Covenant Health Systems Obligated Group Issue) 6.50 7/1/17 1,175,000 1,239,296 Massachusetts Health and Educational Facilities Authority, Healthcare System Revenue (Covenant Health Systems Obligated Group Issue) 6.00 7/1/22 4,030,000 4,140,503 Massachusetts Health and Educational Facilities Authority, Healthcare System Revenue (Covenant Health Systems Obligated Group Issue) (Prerefunded) 6.00 1/1/12 1,070,000 c 1,209,378 Massachusetts Health and Educational Facilities Authority, Healthcare System Revenue (Covenant Health Systems Obligated Group Issue) (Prerefunded) 6.50 1/1/12 310,000 c 354,076 Massachusetts Health and Educational Facilities Authority, Revenue (Boston Medical Center Issue) 5.75 7/1/31 2,000,000 1,812,940 Massachusetts Health and Educational Facilities Authority, Revenue (Community Colleges Program Issue) (Insured; AMBAC) 5.25 10/1/26 2,845,000 2,849,552 Massachusetts Health and Educational Facilities Authority, Revenue (Dana-Farber Cancer Institute Issue) 5.25 12/1/27 1,000,000 1,031,950 Massachusetts Health and Educational Facilities Authority, Revenue (Hallmark Health System Issue) (Insured; FSA) 5.25 7/1/10 2,055,000 2,071,132 Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) 5.00 7/15/22 2,945,000 3,077,908 Massachusetts Health and Educational Facilities Authority, Revenue (Harvard University Issue) (Prerefunded) 6.00 7/1/10 2,500,000 c 2,653,225 Massachusetts Health and Educational Facilities Authority, Revenue (Massachusetts Institute of Technology Issue) 5.25 7/1/33 4,000,000 4,474,280 Massachusetts Health and Educational Facilities Authority, Revenue (Milford-Whitinsville Regional Hospital Issue) (Prerefunded) 6.50 7/15/12 2,250,000 c 2,602,305 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 6.00 7/1/16 1,520,000 1,635,490 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 6.00 7/1/17 45,000 48,419 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.75 7/1/32 60,000 60,847 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) 5.00 7/1/47 4,950,000 4,708,935 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) (Insured; National Public Finance Guarantee Corp.) 5.13 7/1/11 1,000,000 1,002,140 Massachusetts Health and Educational Facilities Authority, Revenue (Partners HealthCare System Issue) (Prerefunded) 5.75 7/1/11 1,290,000 c 1,427,450 Massachusetts Health and Educational Facilities Authority, Revenue (Springfield College Issue) (Insured; Radian) 5.13 10/15/23 1,100,000 1,044,010 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) 5.50 8/15/18 1,625,000 1,917,029 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) 5.38 8/15/38 3,000,000 3,136,440 Massachusetts Health and Educational Facilities Authority, Revenue (UMass Memorial Issue) 5.25 7/1/25 1,895,000 1,735,915 Massachusetts Health and Educational Facilities Authority, Revenue (UMass Memorial Issue) 5.00 7/1/33 1,070,000 879,850 Massachusetts Housing Finance Agency, Housing Development Revenue (Insured; National Public Finance Guarantee Corp.) 5.40 6/1/20 345,000 346,304 Massachusetts Housing Finance Agency, Housing Revenue 5.00 12/1/24 1,160,000 1,134,410 Massachusetts Housing Finance Agency, Housing Revenue 5.00 12/1/26 1,200,000 1,149,972 Massachusetts Housing Finance Agency, Housing Revenue 5.00 12/1/28 2,000,000 1,895,400 Massachusetts Housing Finance Agency, Housing Revenue 5.00 6/1/30 1,295,000 1,302,640 Massachusetts Housing Finance Agency, Housing Revenue 5.25 12/1/33 1,350,000 1,242,189 Massachusetts Housing Finance Agency, Housing Revenue 5.10 6/1/37 3,000,000 2,700,000 Massachusetts Housing Finance Agency, Housing Revenue 5.10 12/1/37 2,130,000 1,915,466 Massachusetts Housing Finance Agency, Housing Revenue 5.20 12/1/37 2,000,000 1,878,760 Massachusetts Housing Finance Agency, Rental Housing Mortgage Revenue (Insured; AMBAC) 5.70 7/1/20 1,195,000 1,198,310 Massachusetts Housing Finance Agency, SFHR 4.75 12/1/30 1,315,000 1,187,353 Massachusetts Industrial Finance Agency, RRR (Ogden Haverhill Project) 5.60 12/1/19 2,500,000 2,129,425 Massachusetts Industrial Finance Agency, Water Treatment Revenue (Massachusetts-American Hingham Project) 6.95 12/1/35 2,790,000 2,379,675 Massachusetts Municipal Wholesale Electric Company, Power Supply Project Revenue (Nuclear Project Number 4 Issue) (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/14 2,000,000 2,097,860 Massachusetts Water Pollution Abatement Trust (Pool Program) 5.38 8/1/27 3,065,000 3,098,868 Massachusetts Water Pollution Abatement Trust, State Revolving Fund Bonds 5.00 8/1/27 1,535,000 1,663,126 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/21 1,500,000 1,665,105 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 8/1/26 2,000,000 2,154,120 Massachusetts Water Resources Authority, General Revenue (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.20 8/1/11 1,000,000 c 1,099,880 Medford, GO (Insured; AMBAC) 5.00 3/15/19 1,155,000 1,203,591 Narragansett Regional School District, GO (Insured; AMBAC) (Prerefunded) 6.50 6/1/10 1,205,000 c 1,270,299 Pittsfield, GO (Insured; National Public Finance Guarantee Corp.) 5.13 4/15/22 1,500,000 1,559,625 Sandwich, GO (Insured; National Public Finance Guarantee Corp.) 5.00 7/15/19 1,000,000 1,075,830 Triton Regional School District, GO (Insured; National Public Finance Guarantee Corp.) 5.25 4/1/19 1,420,000 1,500,045 Triton Regional School District, GO (Insured; National Public Finance Guarantee Corp.) 5.25 4/1/20 1,420,000 1,500,045 Westfield, GO (Insured; FGIC) (Prerefunded) 6.50 5/1/10 1,750,000 c 1,847,143 U.S. Related10.0% Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.38 5/15/33 1,880,000 1,655,547 Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 5.50 5/15/39 1,245,000 893,375 Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 0.00 5/15/50 5,000,000 b 110,850 Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.75 7/1/10 2,000,000 c 2,094,480 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 6.00 7/1/38 2,000,000 1,951,640 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/25 1,500,000 1,354,230 Puerto Rico Commonwealth, Public Improvement GO (Insured; FSA) 5.25 7/1/14 1,000,000 1,070,460 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 6.00 7/1/27 1,000,000 993,430 Puerto Rico Commonwealth, Public Improvement GO (Insured; XLCA) 5.25 7/1/17 1,460,000 1,442,276 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; AMBAC) 0.00 7/1/35 6,840,000 b 908,762 Puerto Rico Infrastructure Financing Authority, Special Tax Revenue (Insured; FGIC) 5.50 7/1/19 1,225,000 1,213,877 Puerto Rico Public Buildings Authority, Guaranteed Government Facilities Revenue 5.75 7/1/22 1,900,000 1,829,548 Puerto Rico Public Buildings Authority, Guaranteed Government Facilities Revenue (Insured; AMBAC) 6.25 7/1/15 1,100,000 1,320,506 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 2,000,000 2,017,960 Virgin Islands Public Finance Authority, Revenue, Virgin Islands Gross Receipts Taxes Loan Note 5.63 10/1/10 365,000 373,096 Virgin Islands Public Finance Authority, Revenue, Virgin Islands Matching Fund Loan Notes (Subordinated Lien/Capital Program) 5.88 10/1/18 500,000 489,365 Virgin Islands Water and Power Authority, Electric System Revenue (Insured; Radian) 5.13 7/1/11 1,000,000 1,006,260 Total Long-Term Municipal Investments (cost $202,361,736) Short-Term Municipal Coupon Maturity Principal Investments1.6% Rate (%) Date Amount ($) Value ($) Massachusetts.9% Massachusetts, Consolidated Loan (Liquidity Facility; Dexia Credit Locale) 0.45 8/1/09 1,500,000 d 1,500,000 Massachusetts Health and Educational Facilities Authority, Revenue (Tufts University Issue) (Liquidity Facility; Bank of America) 0.30 8/1/09 300,000 d 300,000 U.S. Related.7% Puerto Rico Commonwealth, Public Improvement GO Notes, Refunding (Insured; FSA and Liquidity Facility; Dexia Credit Locale) 0.24 8/1/09 1,500,000 d 1,500,000 Total Short-Term Municipal Investments (cost $3,300,000) Total Investments (cost $205,661,736) 98.0% Cash and Receivables (Net) 2.0% Net Assets 100.0% a Variable rate securityinterest rate subject to periodic change. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. d Variable rate demand note - rate shown is the interest rate in effect at July 31, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At July 31, 2009, the aggregate cost of investment securities for income tax purposes was $205,661,736. Net unrealized depreciation on investments was $2,787,996 of which $6,608,536 related to appreciated investment securities and $9,396,532 related to depreciated investment securities. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 3 - Level 1 - Significant Quoted Level 2 - Other Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds - 202,873,740 - Other Financial Instruments+ - Liabilities ($) Other Financial Instruments+ -  Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation), or in the case of options, market value at period end. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2009 in valuing the fund's investments: Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fund adopted Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. Since the fund held no derivatives during the period, FAS 161 disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus State Municipal Bond Funds, Dreyfus Michigan Fund July 31, 2009 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments103.8% Rate (%) Date Amount ($) Value ($) Michigan100.2% Allegan Hospital Finance Authority, HR (Allegan General Hospital) 6.88 11/15/17 1,000,000 995,320 Brighton Area Schools, GO - Unlimited Tax (Insured; AMBAC) 0.00 5/1/14 8,000,000 a 6,915,680 Brighton Area Schools, GO - Unlimited Tax (Insured; AMBAC) 0.00 5/1/20 1,055,000 a 643,845 Detroit, Sewage Disposal System Senior Lien Revenue (Insured; FSA) 7.50 7/1/33 1,000,000 1,162,890 Detroit, Water Supply System Revenue (Insured; FGIC) (Prerefunded) 5.75 7/1/11 4,000,000 b 4,373,640 Detroit Community High School, Public School Academy Revenue 5.65 11/1/25 1,200,000 838,284 Detroit Community High School, Public School Academy Revenue 5.75 11/1/35 1,215,000 756,896 Detroit School District, School Building and Site Improvement Bonds (GO - Unlimited Tax) (Insured; FGIC) 6.00 5/1/20 1,000,000 1,020,540 Detroit School District, School Building and Site Improvement Bonds (GO - Unlimited Tax) (Insured; FGIC) 5.00 5/1/28 2,250,000 1,977,840 Dickinson County Healthcare System, HR (Insured; ACA) 5.50 11/1/13 1,905,000 1,914,658 Dickinson County Healthcare System, HR (Insured; ACA) 5.70 11/1/18 1,800,000 1,750,716 Grand Rapids, Water Supply System Revenue (Insured; Assured Guaranty) 5.00 1/1/29 1,000,000 1,020,290 Grand Valley State University, Revenue (Insured; FGIC) (Prerefunded) 5.25 12/1/10 3,000,000 b 3,186,810 Huron Valley School District, GO - Unlimited Tax (Insured; National Public Finance Guarantee Corp.) 0.00 5/1/18 6,270,000 a 4,342,665 Kalamazoo Hospital Finance Authority, HR (Borgess Medical Center) (Insured; FGIC) 6.25 6/1/14 2,000,000 2,414,580 Kent County, Airport Revenue (Gerald R. Ford International Airport) 5.00 1/1/26 2,000,000 2,072,600 Kent Hospital Finance Authority, Revenue (Metropolitan Hospital Project) 6.25 7/1/40 2,000,000 1,453,440 Michigan Higher Education Student Loan Authority, Student Loan Revenue (Insured; AMBAC) 5.20 9/1/20 1,540,000 1,468,775 Michigan Hospital Finance Authority, HR (Detroit Medical Center) 8.13 8/15/12 75,000 74,989 Michigan Hospital Finance Authority, HR (MidMichigan Obligated Group) 5.00 4/15/36 500,000 427,325 Michigan Hospital Finance Authority, Revenue (Trinity Health Credit Group) (Insured; AMBAC) 6.00 12/1/27 1,500,000 1,532,205 Michigan Housing Development Authority, Limited Obligation MFHR (Deaconess Tower Apartments) (Collateralized; GNMA) 5.25 2/20/48 470,000 440,804 Michigan Housing Development Authority, Rental Housing Revenue (Insured; National Public Finance Guarantee Corp.) 5.05 10/1/15 1,400,000 1,414,644 Michigan Municipal Bond Authority, Clean Water Revolving Fund Revenue 5.38 10/1/21 10,200,000 c,d 10,922,364 Michigan Strategic Fund, LOR (NSF International Project) 5.13 8/1/19 700,000 672,217 Michigan Strategic Fund, LOR (NSF International Project) 5.25 8/1/26 2,000,000 1,821,660 Michigan Strategic Fund, LOR (The Detroit Edison Company Exempt Facilities Project) (Insured; XLCA) 5.25 12/15/32 1,250,000 1,146,100 Michigan Strategic Fund, SWDR (Genesee Power Station Project) 7.50 1/1/21 2,200,000 1,816,738 Michigan Tobacco Settlement Finance Authority, Tobacco Settlement Asset-Backed Bonds 6.00 6/1/34 3,000,000 2,125,410 Monroe County Economic Development Corporation, LOR (Detroit Edison Company Project) (Insured; National Public Finance Guarantee Corp.) 6.95 9/1/22 2,000,000 2,261,860 Pontiac Tax Increment Finance Authority, Revenue (Prerefunded) 6.38 6/1/12 3,170,000 b 3,653,805 Romulus Economic Development Corporation, Limited Obligation EDR (Romulus HIR Limited Partnership Project) (Insured; ITT Lyndon Property Insurance Company) 7.00 11/1/15 3,700,000 4,684,126 Royal Oak Hospital Finance Authority, HR (William Beaumont Hospital Obligated Group) 6.25 9/1/14 1,500,000 1,630,290 Stockbridge Community Schools, School Building and Site Bonds (GO - Unlimited Tax) (Prerefunded) 5.50 5/1/10 600,000 b 623,160 Summit Academy North, Public School Academy Revenue 5.50 11/1/35 1,500,000 889,950 Wayne County, Airport Revenue (Detroit Metropolitan Wayne County Airport) (Insured; National Public Finance Guarantee Corp.) 5.38 12/1/17 1,270,000 1,241,997 Wayne County Airport Authority, Airport Revenue (Detroit Metropolitan Wayne County Airport) (Insured; Assured Guaranty) 5.75 12/1/27 1,000,000 932,380 Wayne State University Board of Governors, General Revenue (Insured; FSA) 5.00 11/15/30 2,000,000 2,001,320 U.S. Related3.6% Government of Guam, GO 6.75 11/15/29 250,000 251,310 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/26 1,360,000 1,278,550 Puerto Rico Ports Authority, Special Facilities Revenue (American Airlines, Inc. Project) 6.30 6/1/23 1,410,000 567,074 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 750,000 756,735 Total Long-Term Municipal Investments (cost $81,018,809) Short-Term Municipal Coupon Maturity Principal Investment.6% Rate (%) Date Amount ($) Value ($) Michigan; University of Michigan Regents, HR, Refunding (cost $500,000) 0.32 8/1/09 500,000 e Total Investments (cost $81,518,809) 104.4% Liabilities, Less Cash and Receivables (4.4%) Net Assets 100.0% a Security issued with a zero coupon. Income is recognized through the accretion of discount. b These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. c Security exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2009, this security amounted to $10,922,364 or 13.9% of net assets. d Collateral for floating rate borrowings. e Variable rate demand note - rate shown is the interest rate in effect at July 31, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At July 31, 2009, the aggregate cost of investment securities for income tax purposes was $81,518,809. Net unrealized appreciation on investments was $457,673 of which $5,519,659 related to appreciated investment securities and $5,061,986 related to depreciated investment securities. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments) . The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2009 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Municipal Bonds - 81,976,482 - Other Financial Instruments+ - Liabilities ($) Other Financial Instruments+ -  Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation), or in the case of options, market value at period end. Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fund adopted Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. Since the fund held no derivatives during the period, FAS 161 disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus State Municipal Bond Funds, Dreyfus Minnesota Fund July 31, 2009 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments95.3% Rate (%) Date Amount ($) Value ($) Minnesota92.4% Andover Economic Development Authority, Public Facility LR (City of Andover Community Center) 5.20 2/1/34 885,000 986,501 Andover Economic Development Authority, Public Facility LR (City of Andover Community Center) 5.20 2/1/34 615,000 685,534 Blooming Prairie Independent School District Number 756, GO School Building Bonds (Minnesota School District Credit Enhancement Program) (Insured; National Public Finance Guarantee Corp.) 4.75 1/1/27 1,900,000 1,969,616 Bloomington Independent School District Number 271 (Minnesota School District Credit Enhancement Program) (Insured; FSA) 5.13 2/1/24 2,000,000 2,170,200 Chaska, Electric Revenue (Generating Facilities) 5.00 10/1/30 1,135,000 1,121,777 Chaska, Electric Revenue (Generating Facilities) (Prerefunded) 6.00 10/1/10 3,000,000 a 3,184,920 Columbia Heights, MFHR (Crest View ONDC 1 Project) (Collateralized; GNMA) (Prerefunded) 6.63 10/20/12 1,490,000 a 1,824,773 Coon Rapids, Multifamily Rental Housing Revenue (GNMA Collateralized Mortgage Loan - Mississippi View Apartments Project) (Collateralized; FHA) 4.95 10/20/41 2,700,000 2,443,716 Cottage Grove, Senior Housing Revenue (PHS/Cottage Grove, Inc. Project) 5.25 12/1/46 1,500,000 1,023,915 Dakota County Community Development Agency, MFHR (Grande Market Place Project) (Collateralized; GNMA) 5.40 11/20/43 3,000,000 2,899,830 Dakota County Community Development Agency, SFMR (Mortgage-Backed Securities Program) (Collateralized: FHLMC, FNMA and GNMA) 5.30 12/1/39 898,445 912,515 Falcon Heights, LR (Kaleidoscope Charter School Project) 6.00 11/1/27 400,000 315,640 Falcon Heights, LR (Kaleidoscope Charter School Project) 6.00 11/1/37 400,000 290,700 Hennepin County, Second Lien Sales Tax Revenue (Ballpark Project) 5.00 12/15/29 1,500,000 1,567,725 Lake Superior Independent School District Number 381 (Minnesota School District Credit Enhancement Program) (Insured; FSA) 5.00 4/1/20 2,510,000 2,758,063 Lake Superior Independent School District Number 381 (Minnesota School District Credit Enhancement Program) (Insured; FSA) 5.00 4/1/21 2,640,000 2,900,911 Lakeville Independent School District Number 194 (Minnesota School District Credit Enhancement Program) (Insured; FGIC) 5.50 2/1/24 8,700,000 9,705,633 Mahtomedi Independent School District Number 832 (Minnesota School District Credit Enhancement Program) (Insured; National Public Finance Guarantee Corp.) 0.00 2/1/17 1,275,000 b 993,136 Minneapolis, GO 0.00 12/1/14 1,825,000 b 1,617,151 Minneapolis, Health Care System Revenue (Fairview Health Services) (Insured; Assured Guaranty) 6.50 11/15/38 3,000,000 3,277,200 Minneapolis, MFHR (Sumner Field Phase II, L.P. Project) (Collateralized; GNMA) 5.15 2/20/45 1,575,000 1,457,048 Minneapolis, Revenue (Blake School Project) 5.45 9/1/21 2,000,000 2,034,400 Minneapolis, Tax Increment Revenue (Saint Anthony Falls Project) 5.75 2/1/27 1,000,000 679,540 Minneapolis and Saint Paul Housing and Redevelopment Authority, Health Care Facility Revenue (HealthPartners Obligated Group Project) 6.00 12/1/18 1,000,000 1,013,960 Minneapolis and Saint Paul Housing and Redevelopment Authority, Health Care Facility Revenue (HealthPartners Obligated Group Project) 6.00 12/1/20 2,290,000 2,303,626 Minneapolis and Saint Paul Metropolitan Airports Commission, Airport Revenue (Insured; National Public Finance Guarantee Corp.) 6.00 1/1/18 3,000,000 3,035,070 Minnesota, Retirement System Building Revenue 6.00 6/1/30 1,475,000 1,500,429 Minnesota Agricultural and Economic Development Board, Health Care System Revenue (Fairview Health Care Systems) 6.38 11/15/29 150,000 151,616 Minnesota Agricultural and Economic Development Board, Health Care System Revenue (Fairview Health Care Systems) (Prerefunded) 6.38 11/15/10 3,850,000 a 4,157,500 Minnesota Agricultural and Economic Development Board, Revenue (Evangelical Lutheran Project) 6.00 2/1/22 1,130,000 1,154,487 Minnesota Agricultural and Economic Development Board, Revenue (Evangelical Lutheran Project) 6.00 2/1/27 1,750,000 1,760,255 Minnesota Higher Education Facilities Authority, Revenue (Augsburg College) 5.00 5/1/36 1,500,000 1,334,070 Minnesota Higher Education Facilities Authority, Revenue (University of Saint Thomas) 5.00 4/1/29 1,000,000 1,012,640 Minnesota Housing Finance Agency, Residential Housing Finance Revenue 5.00 1/1/20 2,800,000 2,838,668 Minnesota Housing Finance Agency, Residential Housing Finance Revenue 4.65 7/1/22 2,330,000 2,221,841 Minnesota Housing Finance Agency, Residential Housing Finance Revenue 4.85 7/1/31 2,000,000 1,829,800 Minnesota Housing Finance Agency, Residential Housing Finance Revenue 5.00 1/1/37 750,000 739,725 Minnesota Housing Finance Agency, Residential Housing Finance Revenue 5.10 7/1/38 2,000,000 1,841,420 Minnesota Housing Finance Agency, SFMR 5.80 1/1/19 740,000 759,869 Minnesota Housing Finance Agency, SFMR 6.10 7/1/30 1,820,000 1,847,427 Minnesota Housing Finance Agency, SFMR (Insured; National Public Finance Guarantee Corp.) 5.45 1/1/22 400,000 419,928 Minnesota Municipal Power Agency, Electric Revenue 5.00 10/1/35 1,500,000 1,474,110 Minnesota Municipal Power Agency, Electric Revenue 5.00 10/1/37 2,000,000 1,949,720 Northfield, HR 5.38 11/1/31 2,240,000 1,908,166 Northfield, HR (Prerefunded) 6.00 11/1/11 2,000,000 a 2,216,740 Ramsey, LR (Pact Charter School Project) 6.75 12/1/33 1,000,000 818,500 Rosemount-Apple Valley-Eagan Independent School District Number 196 (Minnesota School District Credit Enhancement Program) (Insured; National Public Finance Guarantee Corp.) 0.00 4/1/14 2,960,000 b 2,649,348 Saint Cloud, Health Care Revenue (CentraCare Health System Project) (Insured; Assured Guaranty) 5.50 5/1/39 2,000,000 c 2,017,080 Saint Cloud Housing and Redevelopment Authority, Revenue (State University Foundation Project) 5.13 5/1/18 1,500,000 1,574,115 Saint Louis Park, Health Care Facilities Revenue (Park Nicollet Health Services) 5.75 7/1/30 1,000,000 998,740 Saint Paul Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Project) 6.00 11/15/35 500,000 386,595 Saint Paul Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Project) (Insured; ACA) 5.70 11/1/15 1,770,000 1,659,658 Saint Paul Housing and Redevelopment Authority, MFHR (Wellington Project) (Collateralized; FHLMC) 5.10 2/1/24 2,000,000 2,011,160 Saint Paul Housing and Redevelopment Authority, Parking Revenue (Block 19 Ramp) (Insured; FSA) 5.25 8/1/23 3,395,000 3,412,654 Saint Paul Housing and Redevelopment Authority, Recreational Facility LR (Jimmy Lee Recreational Center) 5.00 12/1/32 750,000 727,838 Southern Municipal Power Agency, Power Supply System Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 1/1/25 4,505,000 b 2,107,799 Southern Municipal Power Agency, Power Supply System Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 1/1/26 4,625,000 b 2,033,659 Todd, Morrison, Cass and Wadena Counties United Hospital District, Health Care Facility Revenue (Lakewood Health System) 5.00 12/1/21 1,000,000 1,025,370 Washington County Housing and Redevelopment Authority, Annual Appropriation Limited Tax and Gross Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 2/1/32 2,000,000 2,018,100 Washington County Housing and Redevelopment Authority, Hospital Facility Revenue (HealthEast Project) (Insured; ACA) 5.38 11/15/18 2,215,000 1,911,324 Willmar, HR (Rice Memorial Hospital Project) (Insured; FSA) 5.00 2/1/32 4,000,000 4,034,480 Winona, Health Care Facilities Revenue (Winona Health Obligated Group) 5.15 7/1/31 1,500,000 1,249,770 Winona, Health Care Facilities Revenue (Winona Health Obligated Group) 6.00 7/1/34 2,500,000 2,292,025 U.S. Related2.9% Government of Guam, GO 6.75 11/15/29 500,000 502,620 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 2,000,000 1,853,080 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 1,250,000 1,261,225 Total Long-Term Municipal Investments (cost $117,658,159) Short-Term Municipal Coupon Maturity Principal Investments3.4% Rate (%) Date Amount ($) Value ($) Minnesota; Minneapolis, Revenue (Guthrie Theater on the River Project) (LOC; Wells Fargo Bank) 0.29 8/7/09 70,000 d 70,000 Minneapolis, Revenue (Minnehaha Academy Project) (LOC; Firstar Bank NA) 0.33 8/1/09 2,200,000 d 2,200,000 Saint Paul Housing and Redevelopment Authority, Revenue (Minnesota Public Radio Partnership Project) (LOC; Allied Irish Banks) 0.61 8/1/09 2,030,000 d 2,030,000 Total Short-Term Municipal Investments (cost $4,300,000) Total Investments (cost $121,958,159) 98.7% Cash and Receivables (Net) 1.3% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Purchased on a delayed delivery basis. d Variable rate demand note - rate shown is the interest rate in effect at July 31, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At July 31, 2009, the aggregate cost of investment securities for income tax purposes was $121,958,159. Net unrealized appreciation on investments was $3,178,492 of which $6,323,432 related to appreciated investment securities and $3,144,940 related to depreciated investment securities. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments) . The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2009 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Municipal Bonds - 125,136,651 - Other Financial Instruments+ - Liabilities ($) Other Financial Instruments+ -  Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation), or in the case of options, market value at period end. Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fund adopted Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. Since the fund held no derivatives during the period, FAS 161 disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus State Municipal Bond Funds, Dreyfus North Carolina Fund July 31, 2009 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments119.1% Rate (%) Date Amount ($) Value ($) North Carolina104.1% Appalachian State University, Housing and Student Center System Revenue (Insured; FSA) (Prerefunded) 5.60 7/15/10 1,000,000 a 1,060,000 Cabarrus County, COP (Installment Financing Contract) 5.50 4/1/14 2,000,000 2,138,380 Charlotte, GO 5.00 7/1/21 1,525,000 1,598,002 Charlotte, GO 5.00 7/1/22 2,110,000 2,202,924 Charlotte, Storm Water Fee Revenue 5.25 6/1/20 1,000,000 1,080,450 Charlotte, Storm Water Fee Revenue (Prerefunded) 6.00 6/1/10 2,000,000 a 2,114,420 Charlotte, Water and Sewer System Revenue 5.00 7/1/34 1,000,000 b 1,026,720 Charlotte, Water and Sewer System Revenue 4.63 7/1/36 1,000,000 987,070 Charlotte-Mecklenburg Hospital Authority, Health Care Revenue (Carolinas HealthCare System) 5.00 1/15/39 1,000,000 975,880 Durham, Water and Sewer Utility System Revenue 5.25 6/1/21 1,620,000 1,902,123 Durham County, GO Public Improvement Bonds 5.00 6/1/18 1,000,000 1,140,200 Iredell County, COP (Iredell County School Projects) (Insured; AMBAC) 5.00 6/1/26 1,000,000 1,041,610 Johnston County, GO (Insured; National Public Finance Guarantee Corp.) 4.50 2/1/25 1,250,000 1,284,675 Monroe, COP (Installment Financing Agreement) (Insured; Assured Guaranty) 5.50 3/1/39 1,000,000 1,014,830 New Hanover County, GO Public Improvement Bonds (Prerefunded) 5.75 11/1/10 1,700,000 a 1,845,554 North Carolina, Capital Improvement Limited Obligation Bonds 5.00 5/1/28 2,205,000 2,346,605 North Carolina Capital Facilities Finance Agency, Educational Facilities Revenue (Wake Forest University) 5.00 1/1/38 1,000,000 1,014,210 North Carolina Capital Facilities Finance Agency, Revenue (Duke University Project) 5.00 10/1/38 1,005,000 1,019,562 North Carolina Capital Facilities Finance Agency, Revenue (Duke University Project) (Prerefunded) 5.13 10/1/12 1,000,000 a 1,129,420 North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; ACA) 6.00 1/1/22 1,000,000 1,103,330 North Carolina Eastern Municipal Power Agency, Power System Revenue (Insured; ACA) 6.75 1/1/26 3,000,000 3,048,720 North Carolina Housing Finance Agency, Single Family Revenue 6.50 9/1/26 705,000 724,458 North Carolina Medical Care Commission, Health Care Facilities First Mortgage Revenue (DePaul Community Facilities Project) (Prerefunded) 7.63 11/1/09 2,005,000 a 2,078,684 North Carolina Medical Care Commission, Health Care Facilities First Mortgage Revenue (Pennybyrn at Maryfield Project) 6.13 10/1/35 1,000,000 672,770 North Carolina Medical Care Commission, Health Care Facilities Revenue (Cleveland County HealthCare System Project) (Insured; AMBAC) 5.25 7/1/19 1,135,000 1,138,110 North Carolina Medical Care Commission, Health Care Facilities Revenue (University Health Systems of Eastern Carolina) 6.25 12/1/33 1,750,000 1,867,023 North Carolina Medical Care Commission, HR (NorthEast Medical Center Project) (Insured; AMBAC) (Prerefunded) 5.50 11/1/10 1,000,000 a 1,066,280 North Carolina Medical Care Commission, HR (NorthEast Medical Center Project) (Insured; AMBAC) (Prerefunded) 5.50 11/1/10 2,000,000 a 2,132,560 North Carolina Medical Care Commission, HR (Southeastern Regional Medical Center) 6.25 6/1/29 2,000,000 2,004,580 North Carolina Medical Care Commission, HR (Wilson Memorial Hospital Project) (Insured; AMBAC) 0.00 11/1/16 3,055,000 c 2,295,924 North Carolina Medical Care Commission, Retirement Facilities First Mortgage Revenue (Cypress Glen Retirement Community) 6.00 10/1/33 1,000,000 730,320 North Carolina Medical Care Commission, Retirement Facilities First Mortgage Revenue (Givens Estates Project) (Prerefunded) 6.50 7/1/13 1,000,000 a 1,199,550 North Carolina Medical Care Commission, Revenue (North Carolina Housing Foundation, Inc.) (Insured; ACA) 6.63 8/15/30 3,250,000 2,679,202 Oak Island, Enterprise System Revenue (Insured; Assured Guaranty) 6.00 6/1/34 1,000,000 1,037,880 Orange County, COP (Orange County Public Improvement Projects) (Insured; AMBAC) 4.50 4/1/25 500,000 503,350 Orange County, COP (Orange County Public Improvement Projects) (Insured; AMBAC) 4.50 4/1/26 500,000 501,115 Orange Water and Sewer Authority, Water and Sewer System Revenue 5.00 7/1/31 1,000,000 1,028,800 Raleigh, Combined Enterprise System Revenue 5.00 3/1/31 1,175,000 1,217,594 University of North Carolina, System Pool Revenue (Pool General Trust Indenture of the Board of Governors of The University of North Carolina) 5.00 10/1/34 1,000,000 997,940 Wilkes County, COP (Insured; National Public Finance Guarantee Corp.) 4.50 6/1/26 1,000,000 966,460 Winston Salem, COP 4.75 6/1/31 1,000,000 937,880 U.S. Related15.0% Government of Guam, GO 6.75 11/15/29 250,000 251,310 Guam Waterworks Authority, Water and Wastewater System Revenue 5.88 7/1/35 1,000,000 886,290 Puerto Rico Commonwealth, Public Improvement GO (Insured; FGIC) 5.50 7/1/29 1,315,000 1,209,050 Puerto Rico Commonwealth, Public Improvement GO (Prerefunded) 5.25 7/1/16 605,000 a 725,141 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 1,000,000 926,540 Puerto Rico Electric Power Authority, Power Revenue (Insured; FGIC) (Prerefunded) 5.00 7/1/15 1,000,000 a 1,174,830 Puerto Rico Public Finance Corporation (Commonwealth Appropriation Bonds) (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.38 8/1/11 2,000,000 a 2,170,120 Virgin Islands Public Finance Authority, Revenue, Virgin Islands Matching Fund Loan Notes (Subordinated Lien/Capital Program) 5.88 10/1/18 850,000 831,921 Total Investments (cost $63,707,334) 119.1% Liabilities, Less Cash and Receivables (19.1%) Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Purchased on a delayed delivery basis. c Security issued with a zero coupon. Income is recognized through the accretion of discount. At July 31, 2009, the aggregate cost of investment securities for income tax purposes was $63,707,334. Net unrealized appreciation on investments was $1,323,033 of which $3,018,050 related to appreciated investment securities and $1,695,017 related to depreciated investment securities. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments) . The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2009 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Municipal Bonds - 65,030,367 - Other Financial Instruments+ - Liabilities ($) Other Financial Instruments+ -  Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation), or in the case of options, market value at period end. Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fund adopted Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. Since the fund held no derivatives during the period, FAS 161 disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus State Municipal Bond Funds, Dreyfus Ohio Fund July 31, 2009 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments102.6% Rate (%) Date Amount ($) Value ($) Ohio90.7% Akron, GO 6.00 12/1/12 1,380,000 1,606,375 Akron, GO (Insured; National Public Finance Guarantee Corp.) 5.50 12/1/20 1,460,000 1,518,050 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 5.00 12/1/16 1,000,000 970,790 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 5.00 12/1/21 730,000 664,227 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 5.00 12/1/25 500,000 434,750 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 5.00 12/1/30 400,000 321,420 Blue Ash, Tax Increment Financing Revenue (Duke Realty Ohio Project) 5.00 12/1/35 1,000,000 745,540 Buckeye Tobacco Settlement Financing Authority, Tobacco Settlement Asset-Backed Bonds 5.13 6/1/24 2,500,000 2,059,375 Cincinnati, EDR (Baldwin 300 Project) 5.00 11/1/28 2,565,000 2,657,058 Cincinnati, Water System Revenue 5.00 12/1/32 460,000 472,268 Cincinnati City School District, GO School Improvement Bonds (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.38 12/1/11 6,560,000 a 7,258,443 Cincinnati State Technical and Community College, General Receipts Bonds (Insured; AMBAC) 5.25 10/1/22 2,375,000 2,349,255 Clermont County, Hospital Facilities Revenue (Mercy Health System) (Insured; AMBAC) 5.63 9/1/16 4,250,000 4,250,637 Cleveland, Waterworks Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 1/1/21 8,000,000 8,851,040 Cleveland-Cuyahoga County Port Authority, Senior Special Assessment/Tax Increment Revenue (University Heights - Public Parking Garage Project) 7.00 12/1/18 2,200,000 2,134,660 Cleveland-Cuyahoga County Port Authority, Senior Special Assessment/Tax Increment Revenue (University Heights - Public Parking Garage Project) 7.35 12/1/31 3,655,000 3,251,525 Cuyahoga County, Hospital Facilities Revenue (UHHS/CSAHS-Cuyahoga, Inc. and CSAHS/UHHS-Canton, Inc. Project) 7.50 1/1/30 6,250,000 6,339,312 Fairfield City School District, GO School Improvement Bonds (Insured; National Public Finance Guarantee Corp.) 5.38 12/1/19 1,860,000 1,979,096 Fairfield City School District, GO School Improvement Bonds (Insured; National Public Finance Guarantee Corp.) 5.38 12/1/20 1,400,000 1,489,642 Franklin County, HR (Holy Cross Health System Corporation) 5.80 6/1/16 260,000 260,356 Hamilton County, EDR (King Highland Community Urban Redevelopment Corporation - University of Cincinnati, Lessee, Project) (Insured; National Public Finance Guarantee Corp.) 5.00 6/1/33 2,000,000 1,929,680 Hamilton County, Sales Tax Revenue (Insured; AMBAC) 0.00 12/1/27 17,940,000 b 6,255,678 Highland Local School District, GO School Improvement Bonds (Insured; FSA) (Prerefunded) 5.75 12/1/11 2,020,000 a 2,252,563 Hilliard City School District, GO School Improvement Bonds (Insured; National Public Finance Guarantee Corp.) 0.00 12/1/13 1,655,000 b 1,467,753 Hilliard City School District, GO School Improvement Bonds (Insured; National Public Finance Guarantee Corp.) 0.00 12/1/14 1,655,000 b 1,400,163 Lebanon City School District, GO (School Facilities Construction and Improvement) (Insured; FSA) (Prerefunded) 5.50 12/1/11 4,050,000 a 4,492,908 Mason City School District, GO Unlimited Tax Bonds (Insured; FSA) 5.25 12/1/31 5,000,000 5,517,050 Massillon City School District, GO (Various Purpose Improvement) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/25 1,150,000 1,169,320 Milford Exempt Village School District, GO School Improvement Bonds (Insured; FSA) (Prerefunded) 6.00 12/1/11 1,910,000 a 2,137,596 Montgomery County, Revenue (Miami Valley Hospital) 6.25 11/15/33 2,500,000 2,554,900 New Albany Community Authority, Community Facilities Revenue (Insured; AMBAC) 5.20 10/1/24 2,000,000 2,030,460 Ohio, GO (Insured; FSA) 5.00 3/15/20 15,520,000 c,d 16,388,344 Ohio, PCR (Standard Oil Company Project) (Guaranteed; British Petroleum Company PLC) 6.75 12/1/15 2,700,000 3,193,587 Ohio Higher Educational Facility Commission, Higher Educational Facility Revenue (Xavier University Project) (Insured; FGIC) (Prerefunded) 5.00 5/1/13 2,000,000 a 2,251,560 Ohio State University, General Receipts Bonds 5.25 6/1/23 2,625,000 2,793,184 Ohio Turnpike Commission, Turnpike Revenue, Highway Improvements 5.50 2/15/26 3,565,000 3,631,166 Ohio Turnpike Commission, Turnpike Revenue, Highway Improvements (Prerefunded) 5.50 2/15/11 4,135,000 a 4,442,230 Port of Greater Cincinnati Development Authority, Special Obligation Development Revenue (Cooperative Public Parking and Infrastructure Project) 6.30 2/15/24 2,215,000 1,760,172 Port of Greater Cincinnati Development Authority, Special Obligation Development Revenue (Cooperative Public Parking and Infrastructure Project) 6.40 2/15/34 2,500,000 1,781,225 Port of Greater Cincinnati Development Authority, Tax Increment Development Revenue (Fairfax Village Red Bank Infrastructure Project) 5.50 2/1/25 2,145,000 1,555,940 Richland County, GO (Correctional Facilities Bonds) (Insured; Assured Guaranty) 6.00 12/1/28 400,000 439,212 Strongsville, GO Library Improvement Bonds (Insured; National Public Finance Guarantee Corp.) 5.50 12/1/20 1,700,000 1,817,640 Summit County, GO (Insured; FGIC) (Prerefunded) 6.50 12/1/10 2,000,000 a 2,177,560 Summit County Port Authority, Development Revenue (Bond Fund Program-Twinsburg Township Project) 5.13 5/15/25 570,000 413,062 Summit County Port Authority, Revenue (Civic Theatre Project) (Insured; AMBAC) 5.50 12/1/26 1,000,000 1,004,260 Toledo-Lucas County Port Authority, Development Revenue (Northwest Ohio Bond Fund - Midwest Terminals Project) 6.00 11/15/27 1,740,000 1,341,627 Toledo-Lucas County Port Authority, Development Revenue (Northwest Ohio Bond Fund - Toledo Express Airport Project) 6.38 11/15/32 2,425,000 1,834,755 University of Cincinnati, General Receipts Bonds (Insured; FGIC) (Prerefunded) 5.75 6/1/11 2,165,000 a 2,384,250 University of Cincinnati, General Receipts Bonds (Insured; FGIC) (Prerefunded) 5.75 6/1/11 1,500,000 a 1,651,905 University of Cincinnati, General Receipts Bonds (Insured; National Public Finance Guarantee Corp.) 5.00 6/1/21 3,040,000 3,084,749 Warren, Waterworks Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 11/1/15 1,450,000 1,562,230 West Muskingum Local School District, GO (School Facilities Construction and Improvement) (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/30 2,945,000 2,793,067 Youngstown, GO Pension Bonds (Insured; AMBAC) (Prerefunded) 5.38 12/1/10 2,195,000 a 2,357,123 Youngstown, GO Pension Bonds (Insured; AMBAC) (Prerefunded) 6.00 12/1/10 2,370,000 a 2,564,696 U.S. Related11.9% Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds 0.00 5/15/50 12,500,000 b 277,125 Government of Guam, GO 6.75 11/15/29 500,000 502,620 Guam Waterworks Authority, Water and Wastewater System Revenue 5.88 7/1/35 900,000 797,661 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/17 1,000,000 987,860 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 1,500,000 1,389,810 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/15 1,000,000 1,061,260 Puerto Rico Electric Power Authority, Power Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 7/1/23 2,000,000 1,966,460 Puerto Rico Highways and Transportation Authority, Highway Revenue (Insured; FSA) 5.50 7/1/31 3,370,000 3,537,354 Puerto Rico Ports Authority, Special Facilities Revenue (American Airlines, Inc. Project) 6.25 6/1/26 1,935,000 778,373 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 1,750,000 1,765,715 Virgin Islands Public Finance Authority, Revenue, Virgin Islands Gross Receipts Taxes Loan Note 6.38 10/1/19 3,000,000 3,031,020 Virgin Islands Public Finance Authority, Revenue, Virgin Islands Matching Fund Loan Notes 6.00 10/1/22 3,000,000 2,867,280 Total Investments (cost $163,122,399) 102.6% Liabilities, Less Cash and Receivables (2.6%) Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Security exempt from registration under Rule 144A of the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At July 31, 2009, this security amounted to $16,388,344 or 10.3% of net assets. d Collateral for floating rate borrowings. At July 31, 2009, the aggregate cost of investment securities for income tax purposes was $163,122,399. Net unrealized depreciation on investments was $114,427 of which $6,771,772 related to appreciated investment securities and $6,886,199 related to depreciated investment securities. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments) . The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2009 in valuing the fund's investments: Level 3 - Level 1 - Level 2 - Other Significant Quoted Significant Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Municipal Bonds - 163,007,972 - Other Financial Instruments+ - Liabilities ($) Other Financial Instruments+ -  Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation), or in the case of options, market value at period end. Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fund may participate in secondary inverse floater structures in which fixed-rate, tax-exempt municipal bonds purchased by the fund are transferred to a trust. The trust subsequently issues two or more variable rate securities that are collateralized by the cash flows of the fixed-rate, tax-exempt municipal bonds. One or more of these variable rate securities pays interest based on a short-term floating rate set by a remarketing agent at predetermined intervals. A residual interest tax-exempt security is also created by the trust, which is transferred to the fund, and is paid interest based on the remaining cash flow of the trust, after payment of interest on the other securities and various expenses of the trust. The fund adopted Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. Since the fund held no derivatives during the period, FAS 161 disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus State Municipal Bond Funds, Dreyfus Pennsylvania Fund July 31, 2009 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments97.9% Rate (%) Date Amount ($) Value ($) Pennsylvania92.2% Allegheny County Hospital Development Authority, HR (South Hills Health System) 5.13 5/1/29 1,100,000 902,297 Allegheny County Sanitary Authority, Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 12/1/19 1,900,000 1,950,920 Bethel Park School District, GO 5.00 8/1/29 3,000,000 3,071,160 Bethlehem Area Vocational Technical School Authority, LR (Insured; National Public Finance Guarantee Corp.) (Prerefunded) 5.00 9/1/09 895,000 a 898,267 Bucks County Water and Sewer Authority, Water System Revenue (Insured; AMBAC) (Prerefunded) 5.38 6/1/12 1,230,000 a 1,382,704 Butler Area Sewer Authority, Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 1/1/10 600,000 b 595,608 Butler County Industrial Development Authority, Health Care Facilities Revenue (Saint John Lutheran Care Center Project) (Collateralized; GNMA) 5.80 4/20/29 5,710,000 5,835,620 Butler County Industrial Development Authority, MFHR (Greenview Gardens Apartments) 6.00 7/1/23 475,000 401,180 Butler County Industrial Development Authority, MFHR (Greenview Gardens Apartments) 6.25 7/1/33 880,000 685,045 Centre County Hospital Authority, HR (Mount Nittany Medical Center Project) (Insured; Assured Guaranty) 6.13 11/15/39 2,000,000 2,043,720 Charleroi Area School Authority, School Revenue (Insured; National Public Finance Guarantee Corp.) 0.00 10/1/20 2,000,000 b 1,166,100 Chester County Industrial Development Authority, Revenue (Avon Grove Charter School Project) 6.38 12/15/37 1,600,000 1,175,312 Chester County School Authority, School LR (Chester County Intermediate Unit Project) (Insured; AMBAC) 5.00 4/1/25 2,195,000 2,213,394 Cumberland County Municipal Authority, College Revenue (Messiah College) (Insured; AMBAC) 5.13 10/1/15 50,000 50,139 Cumberland County Municipal Authority, Revenue (Presbyterian Homes Obligated Group Project) 5.35 1/1/20 515,000 471,379 Cumberland County Municipal Authority, Revenue (Presbyterian Homes Obligated Group Project) 5.45 1/1/21 885,000 802,235 Dauphin County General Authority, Office and Parking Revenue (Riverfront Office Center Project) 6.00 1/1/25 3,000,000 2,225,940 Delaware County Industrial Development Authority, Water Facilities Revenue (Aqua Pennsylvania, Inc. Project) (Insured; National Public Finance Guarantee Corp.) 5.00 11/1/37 5,165,000 4,535,490 Erie Higher Education Building Authority, College Revenue (Mercyhurst College Project) 5.35 3/15/28 1,000,000 900,680 Harrisburg Authority, University Revenue (The Harrisburg University of Science and Technology Project) 5.40 9/1/16 700,000 678,559 Harrisburg Authority, University Revenue (The Harrisburg University of Science and Technology Project) 6.00 9/1/36 2,000,000 1,591,720 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; FSA) 0.00 11/1/16 1,000,000 b 764,470 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; FSA) 0.00 5/1/18 2,750,000 b 1,874,895 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; FSA) 0.00 11/1/18 2,750,000 b 1,825,037 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; FSA) 0.00 11/1/19 2,750,000 b 1,700,655 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; FSA) 0.00 5/1/20 2,750,000 b 1,610,950 Harrisburg Redevelopment Authority, Guaranteed Revenue (Insured; FSA) 0.00 11/1/20 2,500,000 b 1,422,275 McKeesport Area School District, GO (Insured; AMBAC) 0.00 10/1/21 540,000 b 304,484 McKeesport Area School District, GO (Insured; AMBAC) 0.00 10/1/21 2,915,000 b 1,754,830 McKeesport Area School District, GO (Insured; National Public Finance Guarantee Corp.) 0.00 10/1/09 1,070,000 b 1,067,207 Monroe County Hospital Authority, HR (Pocono Medical Center) (Insured; Radian) 5.50 1/1/12 1,095,000 1,143,946 Monroe County Hospital Authority, HR (Pocono Medical Center) (Insured; Radian) 5.50 1/1/22 1,455,000 1,428,010 Monroeville Municipal Authority, Sanitary Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 12/1/15 1,035,000 1,124,134 Monroeville Municipal Authority, Sanitary Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 12/1/16 50,000 54,306 Neshaminy School District, GO (Insured; National Public Finance Guarantee Corp.) 5.00 4/15/16 1,250,000 1,371,563 Norristown, GO (Insured; Radian) 0.00 12/15/11 1,465,000 b 1,371,328 Norristown, GO (Insured; Radian) 0.00 12/15/13 735,000 b 631,953 North Allegheny School District, GO (Insured; National Public Finance Guarantee Corp.) 5.00 5/1/15 1,625,000 1,791,010 North Allegheny School District, GO (Insured; National Public Finance Guarantee Corp.) 5.05 11/1/21 1,455,000 1,533,337 North Schuylkill School District, GO (Insured; National Public Finance Guarantee Corp.) 5.00 11/15/28 635,000 632,619 Northampton County Industrial Development Authority, Mortgage Revenue (Moravian Hall Square Project) (Insured; Radian) 5.00 7/1/17 1,890,000 1,790,416 Pennsylvania Finance Authority, Guaranteed Revenue (Penn Hills Project) (Insured; FGIC) (Prerefunded) 5.45 12/1/10 445,000 a 473,894 Pennsylvania Finance Authority, Guaranteed Revenue (Penn Hills Project) (Insured; National Public Finance Guarantee Corp.) 5.25 12/1/13 1,105,000 1,109,917 Pennsylvania Finance Authority, Guaranteed Revenue (Penn Hills Project) (Insured; National Public Finance Guarantee Corp.) 5.45 12/1/19 2,170,000 2,173,515 Pennsylvania Finance Authority, Guaranteed Revenue (Penn Hills Project) (Insured; National Public Finance Guarantee Corp.) 0.00 12/1/22 1,200,000 b 596,016 Pennsylvania Finance Authority, Guaranteed Revenue (Penn Hills Project) (Insured; National Public Finance Guarantee Corp.) 0.00 12/1/23 3,790,000 b 1,751,624 Pennsylvania Finance Authority, Guaranteed Revenue (Penn Hills Project) (Insured; National Public Finance Guarantee Corp.) 0.00 12/1/24 3,790,000 b 1,634,968 Pennsylvania Finance Authority, Guaranteed Revenue (Penn Hills Project) (Insured; National Public Finance Guarantee Corp.) 0.00 12/1/25 3,790,000 b 1,527,939 Pennsylvania Higher Educational Facilities Authority, Revenue (Edinboro University Foundation Student Housing Project at Edinboro University of Pennsylvania) 5.88 7/1/38 2,000,000 1,725,680 Pennsylvania Higher Educational Facilities Authority, Revenue (University of Pennsylvania Health System) 6.00 8/15/26 2,500,000 2,727,425 Pennsylvania Higher Educational Facilities Authority, Revenue (UPMC Health System) 6.00 1/15/13 1,995,000 2,083,817 Pennsylvania Higher Educational Facilities Authority, Revenue (UPMC Health System) 6.00 1/15/14 1,580,000 1,640,498 Pennsylvania Higher Educational Facilities Authority, Revenue (UPMC Health System) 6.00 1/15/22 5,000,000 5,126,350 Pennsylvania Housing Finance Agency, Capital Fund Securitization Revenue (Insured; FSA) 5.00 12/1/25 2,285,000 2,328,415 Pennsylvania Housing Finance Agency, SFMR 5.10 10/1/20 1,775,000 1,773,385 Pennsylvania Housing Finance Agency, SFMR 4.70 10/1/25 965,000 898,019 Pennsylvania Housing Finance Agency, SFMR 4.60 10/1/27 5,000,000 4,481,500 Pennsylvania Housing Finance Agency, SFMR 4.88 10/1/31 3,000,000 2,754,090 Pennsylvania Housing Finance Agency, SFMR 4.70 10/1/37 2,190,000 1,881,517 Pennsylvania Industrial Development Authority, EDR 5.50 7/1/23 1,000,000 1,065,180 Pennsylvania Turnpike Commission, Oil Franchise Tax Senior Revenue (Insured; AMBAC) 5.25 12/1/18 4,325,000 4,381,441 Pennsylvania Turnpike Commission, Oil Franchise Tax Senior Revenue (Insured; AMBAC) 5.25 12/1/18 690,000 698,604 Pennsylvania Turnpike Commission, Oil Franchise Tax Senior Revenue (Insured; AMBAC) 5.00 12/1/23 75,000 75,505 Pennsylvania Turnpike Commission, Turnpike Revenue (Insured; AMBAC) 5.00 12/1/22 1,815,000 1,897,528 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue 5.25 6/1/39 3,000,000 2,915,250 Pennsylvania Turnpike Commission, Turnpike Subordinate Revenue (Insured; Assured Guaranty) 6.00 6/1/28 3,000,000 3,383,100 Philadelphia, Airport Revenue (Insured; FSA) 5.00 6/15/11 2,155,000 2,229,154 Philadelphia, Airport Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 6/15/25 510,000 473,504 Philadelphia, Gas Works Revenue (Insured; FSA) 5.50 7/1/15 1,550,000 1,568,678 Philadelphia, Gas Works Revenue (Insured; FSA) 5.25 8/1/22 2,000,000 2,067,740 Philadelphia, GO (Insured; FSA) 5.25 12/15/23 1,500,000 1,536,720 Philadelphia, GO (Insured; XLCA) 5.25 2/15/14 2,000,000 2,075,340 Philadelphia, Water and Wastewater Revenue (Insured; National Public Finance Guarantee Corp.) 5.60 8/1/18 800,000 936,360 Philadelphia Authority for Industrial Development, Revenue (Independence Charter School Project) 5.50 9/15/37 1,700,000 1,166,234 Philadelphia Authority for Industrial Development, Revenue (Russell Byers Charter School Project) 5.15 5/1/27 1,230,000 895,083 Philadelphia Authority for Industrial Development, Revenue (Russell Byers Charter School Project) 5.25 5/1/37 1,715,000 1,132,603 Philadelphia Hospitals and Higher Education Facilities Authority, Health System Revenue (Jefferson Health System) 5.00 5/15/11 4,500,000 4,530,600 Philadelphia Housing Authority, Capital Fund Program Revenue (Insured; FSA) 5.00 12/1/21 1,685,000 1,724,126 Philadelphia Municipal Authority, LR (Insured; FSA) 5.25 11/15/15 2,115,000 2,286,928 Philadelphia Redevelopment Authority, Revenue (Philadelphia Neighborhood Transformation Initiative) (Insured; National Public Finance Guarantee Corp.) 5.50 4/15/18 3,600,000 3,695,004 Philadelphia School District, GO 6.00 9/1/38 1,000,000 1,050,630 Pittsburgh Urban Redevelopment Authority, MFHR (West Park Court Project) (Collateralized; GNMA) 4.90 11/20/47 1,280,000 1,130,816 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) 6.25 12/1/13 470,000 496,682 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) 6.25 12/1/14 250,000 262,608 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) 5.75 12/1/21 1,165,000 1,176,836 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) (Prerefunded) 5.75 12/1/11 3,585,000 a 4,015,989 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) (Prerefunded) 5.85 12/1/11 3,000,000 a 3,367,590 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) (Prerefunded) 6.25 12/1/11 750,000 a 848,798 Sayre Health Care Facilities Authority, Revenue (Guthrie Health Issue) (Prerefunded) 6.25 12/1/11 1,330,000 a 1,505,201 Schuylkill County Industrial Development Authority, Revenue (Charity Obligation Group) 5.00 11/1/14 1,495,000 1,509,053 Scranton School District, GO (Insured; National Public Finance Guarantee Corp.) 5.00 4/1/18 1,390,000 1,415,785 Scranton School District, GO (Insured; National Public Finance Guarantee Corp.) 5.00 4/1/19 2,710,000 2,752,466 Spring-Ford Area School District, GO (Insured; FSA) 5.00 4/1/21 1,015,000 1,072,540 State Public School Building Authority, Community College Revenue (Community College of Philadelphia Project) 6.00 6/15/28 3,000,000 3,133,050 State Public School Building Authority, Revenue (Central Montgomery County Area Vocational Technical School) (Insured; National Public Finance Guarantee Corp.) 5.25 5/15/17 1,055,000 1,127,341 State Public School Building Authority, Revenue (Central Montgomery County Area Vocational Technical School) (Insured; National Public Finance Guarantee Corp.) 5.25 5/15/18 1,110,000 1,147,840 State Public School Building Authority, School Revenue (School District of Haverford Township Project) (Insured; XLCA) 5.25 3/15/25 3,360,000 3,437,078 State Public School Building Authority, School Revenue (York School District Project) (Insured; FSA) 5.00 5/1/18 545,000 576,414 Susquehanna Area Regional Airport Authority, Airport System Revenue 6.50 1/1/38 1,625,000 1,388,563 University Area Joint Authority, Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/1/17 1,660,000 1,686,693 University Area Joint Authority, Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 5.00 11/1/18 2,010,000 2,032,331 University of Pittsburgh of the Commonwealth System of Higher Education, GO (University Capital Project) 5.00 9/15/35 1,000,000 1,006,260 Washington County Industrial Development Authority, PCR (West Penn Power Company Mitchell Station Project) (Insured; AMBAC) 6.05 4/1/14 3,000,000 3,001,740 Wayne Memorial Hospital and Health Facilities Authority, County Guaranteed HR (Wayne Memorial Hospital Project) (Insured; National Public Finance Guarantee Corp.) 5.25 7/1/16 2,135,000 2,129,385 West Mifflin Area School District, GO (Insured; FSA) 5.00 10/1/22 710,000 740,537 West Mifflin Sanitary Sewer Municipal Authority, Sewer Revenue (Insured; National Public Finance Guarantee Corp.) 4.90 8/1/13 880,000 881,857 Wilson Area School District, GO (Insured; National Public Finance Guarantee Corp.) 5.13 3/15/16 1,300,000 1,413,438 U.S. Related5.7% Guam Waterworks Authority, Water and Wastewater System Revenue 5.50 7/1/16 320,000 302,634 Guam Waterworks Authority, Water and Wastewater System Revenue 6.00 7/1/25 1,000,000 930,670 Puerto Rico Aqueduct and Sewer Authority, Senior Lien Revenue 6.00 7/1/44 2,500,000 2,425,300 Puerto Rico Commonwealth, Public Improvement GO 5.25 7/1/23 1,000,000 919,220 Puerto Rico Commonwealth, Public Improvement GO 5.00 7/1/28 3,000,000 2,599,110 Puerto Rico Commonwealth, Public Improvement GO (Insured; National Public Finance Guarantee Corp.) 6.00 7/1/27 1,000,000 993,430 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/26 1,000,000 940,110 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 500,000 463,270 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 1,500,000 1,513,470 Total Long-Term Municipal Investments (cost $191,030,386) Short-Term Municipal Coupon Maturity Principal Investment.4% Rate (%) Date Amount ($) Value ($) Pennsylvania; Philadelphia Authority for Industrial Development, Revenue (Fox Chase Cancer Obligated Group) (LOC; Citizens Bank of Pennsylvania) (cost $800,000) 0.75 8/1/09 800,000 c Total Investments (cost $191,830,386) 98.3% Cash and Receivables (Net) 1.7% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. b Security issued with a zero coupon. Income is recognized through the accretion of discount. c Variable rate demand note - rate shown is the interest rate in effect at July 31, 2009. Maturity date represents the next demand date, or the ultimate maturity date if earlier. At July 31, 2009, the aggregate cost of investment securities for income tax purposes was $191,830,386. Net unrealized appreciation on investments was $562,494 of which $6,438,646 related to appreciated investment securities and $5,876,152 related to depreciated investment securities. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments) . The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2009 in valuing the fund's investments: Level 3 - Level 1 - Significant Quoted Level 2 - Other Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds - 192,392,880 - Other Financial Instruments+ - Liabilities ($) Other Financial Instruments+ -  Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation), or in the case of options, market value at period end. Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fund adopted Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. Since the fund held no derivatives during the period, FAS 161 disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus State Municipal Bond Funds, Dreyfus Virginia Fund July 31, 2009 (Unaudited) Long-Term Municipal Coupon Maturity Principal Investments95.4% Rate (%) Date Amount ($) Value ($) Virginia80.2% Albemarle County Industrial Development Authority, HR (Martha Jefferson Hospital) 5.25 10/1/15 1,445,000 1,514,504 Alexandria, Consolidated Public Improvement GO Bonds (Prerefunded) 5.50 6/15/10 2,625,000 a 2,767,328 Amherst Industrial Development Authority, Educational Facilities Revenue (Sweet Briar College) 5.00 9/1/26 1,000,000 882,290 Bristol, Utility System Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/15/20 2,185,000 2,157,753 Capital Region Airport Commission, Airport Revenue (Insured; FSA) 5.00 7/1/31 1,000,000 1,015,050 Chesapeake, Chesapeake Expressway Toll Road Revenue 5.63 7/15/19 900,000 909,900 Chesapeake, GO Public Improvement Bonds 5.50 12/1/17 1,750,000 1,921,448 Chesapeake Bay Bridge and Tunnel Commission District, General Resolution Revenue (Insured; Berkshire Hathaway Assurance Corporation) 5.50 7/1/25 1,000,000 1,176,610 Chesterfield County Economic Development Authority, PCR (Virginia Electric and Power Company Project) 5.00 5/1/23 1,000,000 1,014,580 Danville Industrial Development Authority, HR (Danville Regional Medical Center) (Insured; AMBAC) 5.25 10/1/28 1,500,000 1,691,205 Dulles Town Center Community Development Authority, Special Assessment Revenue (Dulles Town Center Project) 6.25 3/1/26 2,885,000 2,129,649 Fairfax County Water Authority, Water Revenue (Prerefunded) 5.50 4/1/10 1,830,000 a 1,911,398 Metropolitan Washington Airports Authority, Airport System Revenue (Insured; AMBAC) 4.75 10/1/23 3,555,000 3,413,689 Newport News, GO General Improvement Bonds and GO Water Bonds 5.25 7/1/22 1,000,000 1,169,210 Norfolk, Water Revenue 5.00 11/1/25 1,000,000 1,085,640 Peninsula Ports Authority of Virginia, Residential Care Facility Revenue (Virginia Baptist Homes) 5.40 12/1/33 500,000 340,310 Pittsylvania County Industrial Development Authority, Exempt Facility Revenue (Multitrade of Pittsylvania County, L.P. Project) 7.65 1/1/10 300,000 306,567 Prince William County Industrial Development Authority, Educational Facilities Revenue (Catholic Diocese of Arlington) 5.50 10/1/33 1,000,000 967,480 Richmond Metropolitan Authority, Expressway Revenue (Insured; National Public Finance Guarantee Corp.) 5.25 7/15/17 2,900,000 3,203,920 Roanoke Industrial Development Authority, HR (Carilion Health System) (Insured; National Public Finance Guarantee Corp.) 5.50 7/1/21 2,500,000 2,572,000 Tobacco Settlement Financing Corporation of Virginia, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 5.63 6/1/15 1,000,000 a 1,178,000 Virginia College Building Authority, Educational Facilities Revenue (Regent University Project) 5.00 6/1/36 785,000 604,560 Virginia College Building Authority, Educational Facilities Revenue (Regent University Project) (Prerefunded) 5.00 6/1/16 215,000 a 252,294 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 4.75 7/1/22 1,000,000 994,240 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 4.90 1/1/33 3,000,000 2,808,270 Virginia Housing Development Authority, Commonwealth Mortgage Revenue 6.38 1/1/36 1,500,000 1,615,530 Virginia Housing Development Authority, Rental Housing Revenue 5.50 6/1/30 1,000,000 1,033,680 Virginia Public Building Authority, Public Facilities Revenue (Prerefunded) 5.75 8/1/10 2,700,000 a 2,841,237 Virginia Public School Authority, School Financing Bonds 5.00 8/1/28 1,500,000 1,591,470 Virginia Resources Authority, Clean Water State Revolving Fund Revenue 5.00 10/1/29 1,000,000 1,054,060 Virginia Resources Authority, Clean Water State Revolving Fund Revenue (Prerefunded) 5.38 10/1/10 1,535,000 a 1,622,019 Washington County Industrial Development Authority, HR (Mountain States Health Alliance) 7.75 7/1/38 2,000,000 2,149,080 Washington Metropolitan Area Transit Authority, Gross Revenue Transit Revenue 5.13 7/1/32 1,000,000 997,950 U.S. Related15.2% Children's Trust Fund of Puerto Rico, Tobacco Settlement Asset-Backed Bonds (Prerefunded) 6.00 7/1/10 1,500,000 a 1,574,280 Guam Waterworks Authority, Water and Wastewater System Revenue 5.88 7/1/35 1,000,000 886,290 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/26 1,000,000 940,110 Puerto Rico Electric Power Authority, Power Revenue 5.00 7/1/37 1,795,000 1,548,852 Puerto Rico Electric Power Authority, Power Revenue 5.50 7/1/38 1,000,000 926,540 Puerto Rico Sales Tax Financing Corporation, Sales Tax Revenue (First Subordinate Series) 6.00 8/1/42 500,000 504,490 Virgin Islands Public Finance Authority, Revenue, Virgin Islands Gross Receipts Taxes Loan Note (Prerefunded) 6.50 10/1/10 3,000,000 a 3,239,490 Total Investments (cost $58,179,945) 95.4% Cash and Receivables (Net) 4.6% Net Assets 100.0% a These securities are prerefunded; the date shown represents the prerefunded date. Bonds which are prerefunded are collateralized by U.S. Government securities which are held in escrow and are used to pay principal and interest on the municipal issue and to retire the bonds in full at the earliest refunding date. At July 31, 2009, the aggregate cost of investment securities for income tax purposes was $58,179,945. Net unrealized appreciation on investments was $2,333,028 of which $3,836,131 related to appreciated investment securities and $1,503,103 related to depreciated investment securities. Summary of Abbreviations ABAG Association Of Bay Area Governments ACA American Capital Access AGC ACE Guaranty Corporation AGIC Asset Guaranty Insurance Company AMBAC American Municipal Bond Assurance Corporation ARRN Adjustable Rate Receipt Notes BAN Bond Anticipation Notes BIGI Bond Investors Guaranty Insurance BPA Bond Purchase Agreement CGIC Capital Guaranty Insurance Company CIC Continental Insurance Company CIFG CDC Ixis Financial Guaranty CMAC Capital Markets Assurance Corporation COP Certificate of Participation CP Commercial Paper EDR Economic Development Revenue EIR Environmental Improvement Revenue FGIC Financial Guaranty Insurance Company FHA Federal Housing Administration FHLB Federal Home Loan Bank FHLMC Federal Home Loan Mortgage Corporation FNMA Federal National Mortgage Association FSA Financial Security Assurance GAN Grant Anticipation Notes GIC Guaranteed Investment Contract GNMA Government National Mortgage Association GO General Obligation HR Hospital Revenue IDB Industrial Development Board IDC Industrial Development Corporation IDR Industrial Development Revenue LOC Letter of Credit LOR Limited Obligation Revenue LR Lease Revenue MFHR Multi-Family Housing Revenue MFMR Multi-Family Mortgage Revenue PCR Pollution Control Revenue PILOT Payment in Lieu of Taxes RAC Revenue Anticipation Certificates RAN Revenue Anticipation Notes RAW Revenue Anticipation Warrants RRR Resources Recovery Revenue SAAN State Aid Anticipation Notes SBPA Standby Bond Purchase Agreement SFHR Single Family Housing Revenue SFMR Single Family Mortgage Revenue SONYMA State of New York Mortgage Agency SWDR Solid Waste Disposal Revenue TAN Tax Anticipation Notes TAW Tax Anticipation Warrants TRAN Tax and Revenue Anticipation Notes XLCA XL Capital Assurance Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical investments. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of July 31, 2009 in valuing the fund's investments: Level 3 - Level 1 - Significant Quoted Level 2 - Other Significant Unobservable Assets ($) Prices Observable Inputs Inputs Total Investments in Securities: Municipal Bonds - 60,512,973 - Other Financial Instruments+ - Liabilities ($) Other Financial Instruments+ -  Other financial instruments include derivative instruments, such as futures, forward foreign currency exchange contracts, swap contracts and options contracts. Amounts shown represents unrealized appreciation (depreciation), or in the case of options, market value at period end. Portfolio valuation: Investments in securities are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolio securities) are carried at fair value as determined by the Service, based on methods which include consideration of: yields or prices of municipal securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Options and financial futures on municipal and U.S.Treasury securities are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fund adopted Statement of Financial Accounting Standards No. 161 Disclosures about Derivative Instruments and Hedging Activities (FAS 161). FAS 161 requires qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. Since the fund held no derivatives during the period, FAS 161 disclosures did not impact the notes to the financial statements. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus State Municipal Bond Funds By: /s/ J. David Officer J. David Officer President Date: September 22, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: September 22, 2009 By: /s/ James Windels James Windels Treasurer Date: September 22, 2009 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
